OPINION — AG — **** POLLUTION CONTROL COORDINATING ACT — DISTRIBUTION OF FUNDS COLLECTED FOR DESTRUCTION OF WILDLIFE **** DAMAGE AWARDS RECEIVED AFTER JULY 1, 1971, UNDER 82 O.S. 1971 937 [82-937] FOR DESTRUCTION OF FISH AND WILDLIFE BY POLLUTION MAY BE DISTRIBUTED BY THE POLLUTION CONTROL COORDINATING BOARD AMONG ITS MEMBER AGENCIES ACCORDING TO EXPENSES INCURRED IN SECURING THE AWARD. DAMAGE AWARDS RECEIVED PRIOR TO JULY 1, 1971, SHOULD BE DEPOSITED IN THE STATE TREASURY'S GENERAL REVENUE FUND UNDER 62 O.S. 1971 203 [62-203] CITE: 62 O.S. 1971 7.1 [62-7.1] (CHARLES L. PAIN)